PER CURIAM.
The defendant pled nolo contendere to, and was adjudicated delinquent on, the charge of battery by a detained person in violation of section 784.082, Florida Statutes. The trial court determined that the defendant met the criteria for being a “serious or habitual juvenile offender” and therefore committed him to a maximum risk residential program until his 21st birthday. See § 985.03(48), Fla. Stat. (2001). However, the disposition order contains a scrivener’s error in its reference to section 985.08(48)(a)(13), Florida Statutes since subsection (a)(13) refers to lewd and lascivious acts and the defendant was not charged with committing a lewd or lascivious act. The State properly eon-cedes the existence of this error, explaining that the statutory reference should be to section 985.03(48)(b), which applies to juveniles who have committed at least two previous delinquent acts. We affirm the instant disposition order but remand to the trial court for correction of the statutory reference.
AFFIRMED and REMANDED.
PLEUS, PALMER and ORFINGER, JJ., concur.